Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Reddem et al. (U.S Pub No. 2016/0381080 A1, referred to as Reddem) and Balogh et al. (U.S Pub No. 2019/0372968 A1, referred to as Balogh).

Reddem discloses a method for authenticating a client. A device intermediary to a plurality of clients and a plurality of servers receiving a request from a client to access 

	Balogh discloses computer systems and methods for using a machine learning system to analyze authentication information. First authentication information for a first transaction includes at least a first image that corresponds to a first identification document is received. First validation information that corresponds to a first validation fault is received from a validation system. Data storage of a machine learning system stores the first validation information. Second authentication information for a second transaction includes a second image that corresponds to a second image is received. The machine learning system determines a first validation value that corresponds to a probability that the second image includes the first validation fault. The first validation value is used to determine whether fault review criteria are met. In accordance with a determination that the fault review criteria are met, the second image is transmitted to the validation system.

However, regarding claims 1 and 20, the prior art of Reddem and Balogh when taken in the context of the claim as a whole do not disclose nor suggest, “build a population-level authentication model for a plurality of user accounts based on the first activity data captured during the first set of login events associated with the first user 
prompt of the one or more activity prompts, wherein sending the at least one activity prompt of the one or more activity prompts causes the at least one client -29- Docket No. 007131.02041 P8663-UScomputing device to request at least one user response corresponding to the at least one activity prompt of the one or more activity prompts.”.

Regarding claim 19, the prior art of Reddem and Balogh when taken in the context of the claim as a whole do not disclose nor suggest, “building, by the at least one processor, a population-level authentication model for a plurality of user accounts based on the first activity data captured during the first set of login events associated with the first user account and the second activity data captured during the second set of login events associated with the second user account; identifying, by the at least one processor, one or more activity parameters associated with at least one authentication model for refinement; generating, by the at least one processor, one or more activity prompts based on the one or more activity parameters associated with the at least one authentication model identified for refinement; and sending, by the at least one processor, via the communication interface, to at least one client computing device, at least one activity prompt of the one or more activity -35- Docket No. 007131.02041 P8663-USprompts, wherein sending the at 

Claims 2-18 depend on claim 1 and are of consequence allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435